J-A25023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                 :     IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                                              :
                v.                            :
                                              :
                                              :
 RAUL MARQUEZ                                 :
                                              :
                       Appellant              :     No. 196 MDA 2020

           Appeal from the PCRA Order Entered January 16, 2020
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0005358-2008


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                             FILED DECEMBER 30, 2020

      Appellant, Raul Marquez, appeals pro se from an order entered on

January 16, 2020, which dismissed his petition for collateral relief filed

pursuant   to    the   Post   Conviction   Relief   Act   (“PCRA”),   42   Pa.C.S.A.

§§ 9541-9546. We affirm.

      The facts and procedural history of this case are as follows. In 2008,

the Commonwealth charged Appellant with multiple offenses relating to the

murder of Terrell Little.     “Following a jury trial, on June 5, 2009, [Appellant]

was convicted of murder in the first degree, murder in the third degree,

aggravated assault, possessing instruments of [a] crime [(“PIC”)], four counts

of recklessly endangering another person [(“REAP”)], and conspiracy” to each

of the above offenses. Commonwealth v. Marquez, 2013 WL 11276856, at

*1 (Pa. Super. Feb. 26, 2013). On July 30, 2009, the trial court sentenced

Appellant as follows: life imprisonment for first-degree murder; one to five
J-A25023-20



years’ incarceration for PIC; one to two years’ incarceration for each of the

four counts of REAP; and 20 to 40 years’ incarceration for criminal conspiracy

to commit first-degree murder. The remaining counts merged for sentencing

purposes.

      Appellant filed a direct appeal but, on September 4, 2009, this Court

quashed his appeal as untimely. On January 3, 2011, Appellant filed a PCRA

petition seeking reinstatement of his right to file a post-sentence motion and

direct appeal. On February 3, 2012, the PCRA court reinstated Appellant’s

post-sentence and appellate rights. Appellant filed a post-sentence motion on

February 29, 2012, which the trial court denied on April 5, 2012. This Court

affirmed Appellant’s judgment of sentence on February 26, 2012, and our

Supreme Court subsequently denied allocatur on July 31, 2013. Marquez,

2013 WL 11276856, at *1, appeal denied, 72 A.3d 601 (Pa. 2013).

      On August 4, 2014, Appellant filed a pro se PCRA petition. The PCRA

court subsequently appointed counsel who, on March 5, 2019, filed a motion

to withdraw together with a no-merit letter pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc). On December 10, 2019, the PCRA court

allowed counsel to withdraw.         PCRA Court Order, 12/10/19, at *1

(un-paginated). In addition, the PCRA court issued notice that it intended to

dismiss Appellant’s PCRA petition in 20 days without holding a hearing because

it concluded that Appellant’s petition lacked merit and that he was not entitled




                                     -2-
J-A25023-20



to collateral relief. PCRA Court Rule 907 Notice of Intent to Dismiss, 12/10/19,

at *1-4 (un-paginated); see also Pa.R.Crim.P. 907(1).

       On January 6, 2020, Appellant filed a pro se response to the court’s Rule

907 notice. In his response, Appellant requested that the PCRA court grant

him leave to amend his PCRA petition to “properly r[a]ise issues of ineffective

[assistance of] counsel.”       Appellant’s Pro Se Response to Rule 907 Notice,

1/6/20, at 1. Specifically, Appellant stated that he wished to fully brief the

following claims: “counsel was ineffective for failing to object to [Appellant]

being convicted of several counts of conspiracy in violation of 18 Pa.C.S.A.

§§ 906 and 903[]” and “counsel was ineffective for failing to object to the

[trial c]ourt’s [j]ury [i]nstructions” for aggravated assault. Id. at 2-3.   On

January 16, 2020, the PCRA court dismissed Appellant’s petition. PCRA Court

Order, 1/16/20, at 1. In so doing, the court explained that Appellant should

not be permitted to amend his PCRA petition because the additional claims

pertaining to trial counsel’s ineffectiveness were not raised until the court

issued its Rule 907 notice. In addition, the court concluded that Appellant’s

claims of ineffectiveness lacked merit. Id. This timely appeal followed.1

       Appellant raises the following issues on appeal:

        I.    Whether the PCRA court erred in denying Appellant’s request to
              amend his PCRA [petition?]
____________________________________________


1 Appellant filed a notice of appeal on February 5, 2020. That same day, the
PCRA court entered an order directing Appellant to file a concise statement of
matters complained of on appeal pursuant to Pa.R.A.P. 1925(b)(1). Appellant
timely complied. The PCRA court issued an opinion pursuant to Pa.R.A.P.
1925(a) on February 27, 2020.

                                           -3-
J-A25023-20



      II.   Whether the PCRA court erred [when it concluded that the issues
            raised in Appellant’s response to its Rule 907 notice lacked merit?]


Appellant’s Brief at 4 and 5 (superfluous capitalization omitted).

      In his first issue, Appellant argues that the PCRA court erred in denying

his request to amend his PCRA petition. As our Supreme Court has explained,

pursuant to Pa.R.Crim.P. 905(A), “PCRA courts are invested with discretion to

permit the amendment of a pending, timely-filed post-conviction petition, and

. . . the content of amendments [need not] substantively align with the initial

filing. Rather, the prevailing rule remains simply that amendment is to be

freely allowed to achieve substantial justice.” Commonwealth v. Flanagan,

854 A.2d 489, 499-500 (Pa. 2004) (internal citations omitted); see also

Pa.R.Crim.P. 905(A). If, however, a PCRA court denies a petitioner’s request

to amend his PCRA petition but then considers issues or claims raised in

supplemental   filings,   we   have   concluded   that   this   is   “essentially   a

reconsideration of [the court’s] earlier decision to deny [the petitioner’s]

motion” which, in turn, has “effectively allow[ed amendment of the] petition

to include those issues presented in the supplement.” Commonwealth v.

Boyd, 835 A.2d 812, 816 (Pa. Super. 2003).

      Herein, on January 6, 2020, Appellant filed a pro se response to the

PCRA court’s Rule 907 notice. In his response, Appellant requested permission

to amend his PCRA petition and also raised two claims of ineffective assistance

of counsel. While the PCRA court initially denied Appellant’s request to amend

his petition, the court ultimately addressed both of Appellant’s supplemental

                                      -4-
J-A25023-20



ineffectiveness claims in its order dismissing Appellant’s PCRA petition and its

Pa.R.A.P. 1925(a) opinion.    As such, “we conclude that the PCRA court's

actions were well within its discretion and were in furtherance of achieving

substantial justice for [Appellant], a PCRA petitioner who was proceeding pro

se. Consequently, the PCRA court properly considered the [response] as part

of Appellant's original petition, and we have jurisdiction to review the merits

of the claims raised therein.” Boyd, 835 A.2d at 816.

      In his remaining issue, Appellant argues that the PCRA court erred in

dismissing his PCRA petition because the claims raised in Appellant’s response

to the Rule 907 notice lacked merit. In developing these claims, Appellant

argues that trial counsel provided ineffective assistance. Our standard of

review is as follows:

      As a general proposition, an appellate court reviews the PCRA
      court's findings to see if they are supported by the record and free
      from legal error. Th[is C]ourt's scope of review is limited to the
      findings of the PCRA court and the evidence [of record], viewed in
      the light most favorable to the prevailing party.

Commonwealth v. Hammond, 953 A.2d 544, 556 (Pa. Super. 2008)

(citations and quotations omitted).

      Further,

      to establish a claim of ineffective assistance of counsel, a
      defendant “must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place.” Commonwealth v. Turetsky, 925 A.2d 876, 880 (Pa.
      Super. 2007) (citation omitted). The burden is on the defendant
      to prove all three of the following prongs: “(1) the underlying

                                      -5-
J-A25023-20


     claim is of arguable merit; (2) that counsel had no reasonable
     strategic basis for his or her action or inaction; and (3) but for the
     errors and omissions of counsel, there is a reasonable probability
     that the outcome of the proceedings would have been different.”
Id. (citation omitted).

     We have explained that

        [a] claim has arguable merit where the factual averments,
        if accurate, could establish cause for relief. See
        Commonwealth v. Jones, 876 A.2d 380, 385 ([Pa.] 2005)
        (“if a petitioner raises allegations, which, even if accepted
        as true, do not establish the underlying claim . . ., he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of
        arguable merit is a legal determination.

        The test for deciding whether counsel had a reasonable
        basis for his action or inaction is whether no competent
        counsel would have chosen that action or inaction, or, the
        alternative, not chosen, offered a significantly greater
        potential chance of success. Counsel's decisions will be
        considered reasonable if they effectuated his client's
        interests.   We do not employ a hindsight analysis in
        comparing trial counsel's actions with other efforts he may
        have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel's errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.

     Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super.
     2013) (some internal quotations and citations omitted).

     “[B]oilerplate allegations and bald assertions of no reasonable
     basis and/or ensuing prejudice cannot satisfy a petitioner's burden
     to prove that counsel was ineffective.” Commonwealth v.
     Paddy, 15 A.3d 431, 443 ([Pa.] 2011). Moreover, “[a] failure to
     satisfy any prong of the ineffectiveness test requires rejection of
     the claim of ineffectiveness.” Commonwealth v. Daniels, 963
A.2d 409, 419 ([Pa.] 2009) (citation omitted).




                                     -6-
J-A25023-20



Commonwealth v. Sandusky, 203 A.3d 1033, 1043–1044 (Pa. Super.

2019), appeal denied, 216 A.3d 1029 (Pa. 2019) (parallel citations omitted).

      First, Appellant argues that trial counsel was ineffective for failing to

object to his conviction for “eight [] conspiracy counts” in violation of 18

Pa.C.S.A. §§ 903 and 906. Appellant’s Brief at 6. Upon review, we conclude

that Appellant’s claim lacks merit.

      We begin with the definition of conspiracy, which is as follows:

      (a) Definition of conspiracy.--A person is guilty of conspiracy
      with another person or persons to commit a crime if with the intent
      of promoting or facilitating its commission he:

         (1) agrees with such other person or persons that they or
         one or more of them will engage in conduct which
         constitutes such crime or an attempt or solicitation to
         commit such crime; or

         (2) agrees to aid such other person or persons in the
         planning or commission of such crime or of an attempt or
         solicitation to commit such crime.

18 Pa.C.S.A. § 903(a). “If a person conspires to commit a number of crimes,

he is guilty of only one conspiracy so long as such multiple crimes are the

object of the same agreement or continuous conspiratorial relationship.” 18

Pa.C.S.A. § 903(c). “A person may not be convicted of more than one of the

inchoate crimes of criminal attempt, criminal solicitation or criminal conspiracy

for conduct designed to commit or to culminate in the commission of the same

crime.” 18 Pa.C.S.A. § 906.




                                      -7-
J-A25023-20



     In Commonwealth v. Jacobs, 39 A.3d 977 (Pa. 2012), our Supreme

Court examined the application of Section 906 in circumstances relevant to

those currently before us:

     The full text of Section 906 of the Crimes Code, entitled “Multiple
     convictions of inchoate crimes barred,” provides as follows: “A
     person may not be convicted of more than one of the inchoate
     crimes of criminal attempt, criminal solicitation or criminal
     conspiracy for conduct designed to commit or to culminate in the
     commission of the same crime.” 18 Pa.C.S.A. § 906. [...T]he
     Superior Court has interpreted “convicted” in Section 906 to mean
     the entry of a judgment of sentence, rather than a finding of guilt
     by the jury. See Commonwealth v. Grekis, 601 A.2d 1284,
     1295 (Pa. Super. 1992) (“Section 906 is designed to eliminate
     multiple convictions, i.e., judgments of sentence, for conduct
     which constitutes preparation for a single criminal objective.”);
     Commonwealth v. Maguire, 452 A.2d 1047, 1049 (Pa. Super.
     1982) (rejecting the defendant's argument that “convicted” in
     Section 906 is equivalent to the jury's verdict: “When the law
     speaks of a ‘conviction,’ it means a judgment, and not merely a
     verdict, which in common parlance is called a ‘conviction.’ ”).
     [Accordingly,] it is not a violation of Section 906 for the jury to
     find a defendant guilty of multiple inchoate crimes designed to
     culminate in the same crime; a problem arises only when the trial
     court imposes multiple sentences for those inchoate crimes that
     are designed to culminate in the same crime.
Id. at 982-983; see also Commonwealth v. Holloway, 2019 WL 4072450,

at *2 (Pa. Super. Aug. 29, 2019) (unpublished memorandum) (explaining that

Section 903(c) and Section 906 “do not affect verdicts; they only control

sentencing”).

     Herein, the jury convicted Appellant of each of the eight counts of

criminal conspiracy. The trial court, however, only sentenced Appellant on

one count: criminal conspiracy to commit first-degree murder. The remaining



                                    -8-
J-A25023-20



conspiracy charges merged for purposes of sentencing.         Thus, contrary to

Appellant’s claims, the trial court did not “impose[] multiple sentences” for

each of the eight counts of criminal conspiracy and, as such, counsel did not

need to lodge an objection.      Jacobs, 39 A.3d at 983.           Accordingly, we

conclude that Appellant’s claim of ineffective assistance lacks merit.

      Lastly, Appellant argues that trial counsel was ineffective for failing to

object to the trial court’s jury instructions relating to his aggravated assault

charge.     Specifically, Appellant “argues that the trial court’s instruction

allowed the jury to ‘choose to acquit or not acquit’ by improperly using the

phrase ‘should’ in its charge” and that the court failed to instruct the jury to

make a “’specific jury finding of either intentional or knowing conduct.’” PCRA

Court Opinion, 2/27/20, at *5 and *6 (un-paginated) (citation omitted).

      We previously explained:

      When reviewing a challenge to a jury charge, we must examine
      the trial court's instruction in its entirety, against the background
      of all evidence presented, to determine whether error was
      committed. A jury charge is erroneous if the charge as a whole is
      inadequate, unclear, or has a tendency to mislead or confuse the
      jury rather than clarify a material issue. Therefore, a charge will
      be found adequate unless the issues are not made clear to the
      jury or the jury was palpably misled by what the trial judge said.

Commonwealth v. Grimes, 982 A.2d 559, 564 (Pa. Super. 2009) (citation

omitted).

      Herein, the trial court issued the following instructions:

      [Appellant has] been charged in [c]ount [three] with aggravated
      assault. To find [Appellant] guilty of this offense, you must find
      that each of the following elements has been proven beyond a

                                      -9-
J-A25023-20


      reasonable doubt. First, that [Appellant] attempted to cause
      serious bodily injury to Terrell Little.     Serious bodily injury
      [includes injuries] that would create a substantial risk of death or
      that would cause serious, permanent disfigurement or protracted
      loss or impairment of the function of any bodily member or organ.
      In order to find that [Appellant] attempted to do this, you must
      find that he engaged in a substantial step toward causing serious
      bodily injury to Terrell Little. And, second, that [Appellant’s]
      conduct in this regard was intentional; in other words, that it was
      his conscious object or purpose to cause such serious bodily
      injury.

      It is important that you understand how these two elements relate
      to each other in order to assess whether they have each been
      proven beyond a reasonable doubt. In proving this count of
      aggravated assault, the Commonwealth need not prove that
      serious bodily injury was actually inflicted on the alleged victim.
      The Commonwealth must prove, however, that [Appellant] took
      an action; that is, a substantial step, of such a nature that there
      is no reasonable doubt but that it was his conscious object or
      purpose to cause such life-threatening injury to the alleged victim.

      Any particular action by [Appellant,] although serious, such as
      pointing a loaded weapon at another, is not in and of itself
      sufficient evidence from which you may find that he intended to
      cause serious bodily injury. This is because any such action may
      also be evidence of some less serious outcome [Appellant] actually
      intended, such as simply to scare the alleged victim or to cause
      only some less serious injury.

      It is only when, after consideration of all the evidence, that you
      conclude beyond a reasonable doubt that [Appellant’s] action was
      a substantial step in a chain of events he consciously set in motion
      with his intended result being that the alleged victim would
      actually suffer serious bodily injury that you should find him guilty
      of this count. Otherwise, you should find [Appellant] not guilty of
      aggravated assault.

      N.T. Trial, 6/1/09-6/5/09, at 1111-1113.

      Upon review, we conclude that Appellant’s claim of error lacks merit.

First, the jury instructions provided by the trial court, including the use of the

term “should,” mirror the Pennsylvania Standard Jury Instructions for

                                     - 10 -
J-A25023-20



aggravated assault.2 Therefore, the trial court’s jury instruction provided an

accurate reflection of Pennsylvania law. See Commonwealth v. Pope, 14
____________________________________________


2 The suggested standard jury instructions for the offense of aggravated
assault are as follows:

       1. The defendant has been charged in count [count] with
       aggravated assault. To find the defendant guilty of this offense,
       you must find that each of the following elements has been proven
       beyond a reasonable doubt:

          First, that the defendant attempted to cause serious bodily
          injury to [name of victim]. Serious bodily injury means
          bodily injury that would create a substantial risk of death or
          that would cause serious, permanent disfigurement, or
          protracted loss or impairment of the function of any bodily
          member or organ.

          In order to find that the defendant attempted to do this, you
          must find that [he] [she] engaged in conduct that
          constituted a substantial step toward causing serious bodily
          injury to [name of victim]; and

          Second, that the defendant's conduct in this regard was
          intentional; in other words, that it was [his] [her] conscious
          object or purpose to cause such serious bodily injury.

                                           ***

       2. It is important that you understand how these [two] [] elements
       relate to each other in order to assess whether they have each
       been proven beyond a reasonable doubt. In proving this count of
       aggravated assault, the Commonwealth need not prove that
       serious bodily injury was actually inflicted on the alleged victim.
       The Commonwealth must prove, however, that the defendant
       took an action, that is, a substantial step, of such a nature that
       there is no reasonable doubt but that it was [his] [her] conscious
       object or purpose to cause such a life-threatening injury to the
       alleged victim.

       3. To make this determination, you may find it useful to ask why
       the alleged victim did not actually suffer serious bodily injury as a



                                          - 11 -
J-A25023-20



A.3d 139, 144 (Pa. Super. 2011) (explaining that the trial court’s use of “must”

rather than “should” was “supported by the . . . revisions made to the

Pennsylvania Standard Jury Instructions” and, as such, the court’s instruction

was adequate, clear, and did not mislead or confuse the jury).             Second,

contrary to Appellant’s assertion, the court instructed the jury that, in order

to convict Appellant of aggravated assault, he needed to have acted

intentionally. Indeed, the trial court stated, more than once, that the jury


____________________________________________


       result of this incident. If you find that such injury did not occur
       only because of something outside the control of the defendant
       [such as the intervention of a third party to stop the attack, the
       ability of the alleged victim to avoid the full brunt of the attack, or
       the prompt administration of medical attention that prevented the
       injuries from developing into the kind that would meet the
       definition of serious bodily injury], then you may consider that as
       evidence as to whether the defendant's substantial step was done
       with the intent necessary to support a verdict of guilty on this
       count.

       4. However, any particular action by a defendant, although serious
       [such as pointing a loaded weapon at another], is not, in and of
       itself, sufficient evidence from which you may find that [he] [she]
       intended to cause serious bodily injury. This is so because any
       such action may also be evidence of some less serious outcome
       the defendant actually intended, such as simply to scare the
       alleged victim or to cause only some less serious injury.

       5. It is only when, after consideration of all of the evidence, you
       conclude beyond a reasonable doubt that the defendant's action
       was a substantial step in a chain of events [he] [she] consciously
       set in motion with [his] [her] intended result being that the
       alleged victim would actually suffer serious bodily injury, that you
       should find [him] [her] guilty of this count. Otherwise, you
       should find the defendant not guilty of aggravated assault.

Pa.S.S.J.I. §15.2702A (emphasis added).


                                          - 12 -
J-A25023-20



needed to determine, beyond a reasonable doubt, whether Appellant’s

conduct “was intentional” or “in other words, that it was his conscious object

or purpose to cause such serious bodily injury.” N.T. Trial, 6/1/09-6/5/09, at

1112. As the trial court did not err in its jury instructions, we conclude that

Appellant’s contention that trial counsel was ineffective for failing to object to

the same lacks merit.

      Based upon the foregoing, we affirm the PCRA court’s order dismissing

Appellant’s PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2020




                                     - 13 -